

117 S2835 IS: Accountability for Endless Wars Act of 2021
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2835IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Durbin (for himself, Mr. Leahy, and Mr. Ossoff) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo terminate authorizations for the use of military force and declarations of war no later than 10 years after the enactment of such authorizations or declarations.1.Short titleThis Act may be cited as the Accountability for Endless Wars Act of 2021.2.Termination of authorizations for the use of military force and declarations of war(a)Future authorizations for the use of military force and declarations of warAny authorization for the use of military force or declaration of war enacted into law after the date of enactment of this Act shall terminate on the date that is 10 years after the date of enactment of such authorization or declaration. (b)Existing authorizations for the use of military force and declarations of warAny authorization for the use of military force or declaration of war enacted before the date of the enactment of this Act shall terminate on the date that is 6 months after the date of such enactment.